DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed May 2, 2022 has been entered. Claims 1-3 have been amended. The remaining claim is in original form. The independent claim is claim 1. Claims 1-4 are still pending in the application.
The applicant’s Remarks, filed May 2, 2022, has been fully considered. The applicant argues, under the heading “II. Specification,” that the title of the invention has been changed. This is true and the examiner withdraws the objection to the title made in the last detailed action, which was the Non-Final Rejection, dated February 2, 2022. 
The applicant also argues in the Remarks, under the heading “III. Drawings,” that the drawing is not in error as the examiner argued in the last detailed action. The applicant states that the NO out of S31 in Fig. 5 does not apply to the first half of Figs. 7 and 8; which is the earlier time period of those figures. The examiner accepts this explanation and withdraws the drawing objection.  
The applicant also argues in the Remarks, under the heading “IV. Claim Rejections – 35 U.S.C. § 112,” on page 7 that claim 1 has been amended “as suggested by the Examiner” on page 10 of the Non-Final Rejection. The examiner does not see that claim 1 was amended. Rather, the issue is still there. The beginning of claim 1 as amended still reads:
An industrial vehicle that has a normal travel mode where the vehicle is controlled to travel at a vehicle speed corresponding to a target speed and a vehicle speed limit mode where a vehicle speed limit value smaller than a maximum vehicle speed value is determined and the vehicle is controlled to travel at a vehicle speed smaller than the vehicle speed limit value, as travel control modes, the vehicle comprising:
The examiner believed that it would be clearer to amend the claim as follows:
An industrial vehicle that has, as travel control modes, a normal travel mode where the vehicle is controlled to travel at a vehicle speed corresponding to a target speed, and a vehicle speed limit mode where a vehicle speed limit value smaller than a maximum vehicle speed value is determined and the vehicle is controlled to travel at a vehicle speed smaller than the vehicle speed limit value, 
However, the examiner withdraws the 35 U.S.C. 112(a) rejection anyway because, having pointed out why and how the claim could be more clearly written, the examiner has provided interested readers with enough guidance on the record to understand this part of the claim. Therefore the first written description rejection is withdrawn. 
The examiner also wrote a second written description rejection of claim 1 in the Non-Final Rejection. The amendment to claim 1, including the two different states clearly marked by “(i)” and “(ii)”, now provide more clarity on the claimed subject matter. Therefore the second rejection is withdrawn. 
The applicant also argues in the Remarks, under the heading “IV. Claim Rejections – 35 U.S.C. § 112,” on page 8 that claim 2 does not conflict with claim 1. The examiner finds the arguments presented persuasive and withdraws that particular rejection of claim 2. The examiner also withdraws the written description rejections for claims 2 and 3 regarding the use of the term “and” since the applicant has amended the claims to recite “or” instead. There are no written description rejections remaining. 
The applicant also argues in the Remarks, under the heading “V. Claim Rejections – 35 U.S.C. § 102 and 103”, starting on page 10, that claim 1 as amended is not anticipated by Katanaya (GB 2 357 200 A). The applicant also argues that claim 3 as amended is not unpatentable over Katanaya in view of Oka (JP2004/215447 A) and claim 4 is not unpatentable over Katanaya in view of Toya (JP2011/215604 A1.
The applicant argues on page 11 that the system of Katanaya “does not limit the vehicle speed so that it is less than Vt.” It is not clear if the applicant is arguing that this is in contrast to the present application.  
On page 12, first paragraph, the examiner agrees with the applicant that in Katanaya, in the region below the vehicle speed Vt, the regenerative braking force is proportional to speed, while in the region above speed Vt, the regenerative braking force is constant. The examiner does not necessarily agree with the applicant’s interpretation of the examiner’s reading of Katanaya as illustrated by the applicant in Fig. 2 on page 13 of the Remarks. Essentially, in the present application, when the regenerative braking limit is “released” it means that there is no longer a limit on the amount of regenerative braking, or perhaps more accurately, that the limit is higher, meaning more regenerative braking is allowed.
The applicant then argues in the second paragraph of page 11 that “In Katanaya, only the relationship between vehicle speed and regenerative braking force is defined, and there is no description about limiting vehicle speed.” The applicant focuses on idea of limiting vehicle speed as an alleged difference between the present application’s claim 1 and Katanaya. Over the next several pages of the Remarks, the applicant provides pictures illustrating this vehicle speed limit mode and where it takes place. The applicant argues that, in Figs. 7-10, as the figures in the Remarks note, either it doesn’t matter what “mode” the vehicle is in, as in Figs. 7 and 8, or the vehicle starts in vehicle speed limit mode and ends in normal travel mode, as in Figs. 8 and 9. But how are these figures in the Remarks related to claim 1? The examiner believes that claim 1 is actually narrower than Figs. 7 and 8, because Figs. 7 and 8 show that the “mode” the vehicle is in does not matter, but claim 1 recites that it does. 
Claim 1, recites the following:
An industrial vehicle that has a normal travel mode where the vehicle is controlled to travel at a vehicle speed corresponding to a target speed and a vehicle speed limit mode where a vehicle speed limit value smaller than a maximum vehicle speed value is determined and the vehicle is controlled to travel at a vehicle speed smaller than the vehicle speed limit value, as travel control modes, the vehicle comprising:
an accelerator operation member that instructs the vehicle to accelerate according to an operation performed by a driver; 
a target speed calculation unit that calculates the target speed of the vehicle based on an operation amount of the accelerator operation member; 
a direction instruction member that instructs the vehicle on a travel direction according to an operation performed by the driver; 
a direction calculation unit that calculates an instructed travel direction of the vehicle based on an operation position of the direction instruction member; 
a vehicle speed calculation unit that calculates an actual speed of the vehicle; 
a switching unit that switches between permission and prohibition of regenerative braking limit; and 
a control unit that controls traveling of the vehicle, 3 AMENDMENT UNDER 37 C.F.R. @ 1.111 Attorney Docket No.: Q257307 Appln. No.: 16/989,077
wherein the control unit is configured to be switchable between
(i)_a regenerative braking limit state where the regenerative braking limit is performed, when 
the vehicle speed limit mode is activated and 
the regenerative braking limit is permitted (note that “permitted” is different than “activated,” the word used in claim 2), and 
ii) a regenerative braking limit release state where the regenerative braking limit is released, when 
the vehicle speed limit mode is activated and 
the regenerative braking limit is permitted, and 
wherein the control unit has at least one control pattern that switches between the regenerative braking limit state and the regenerative braking limit release state when a predetermined condition is satisfied.  
This claim has two main part, which the examiner will analyze one by one. First, the claim teaches:
“An industrial vehicle that has a normal travel mode where the vehicle is controlled to travel at a vehicle speed corresponding to a target speed and a vehicle speed limit mode where a vehicle speed limit value smaller than a maximum vehicle speed value is determined and the vehicle is controlled to travel at a vehicle speed smaller than the vehicle speed limit value, as travel control modes”. 
This is the part of the claim that focuses on the speed limit, which closely relates to the applicant’s arguments in the Remarks. The applicant summarizes much of the arguments in the Remarks by stating on page 14 that “In claim 1, the relationship between vehicle speed limit mode and regenerative braking limit state has been clarified. Thus, amended claim 1 is not anticipated, nor suggested, by Katanaya.” 
The examiner respectfully does not find this persuasive because the claim language of claim 1 does not clearly state what the “speed limit mode” really does in the system. Claim 1 states that, in vehicle speed limit mode, “the vehicle is controlled to travel at a vehicle speed smaller than the vehicle speed limit value”. Does this mean that the vehicle is controlled to the vehicle speed limit even when forces internal or external to the vehicle would otherwise move the vehicle faster than that vehicle speed limit, such as the operation of an accelerator pedal demanding a higher target speed than the vehicle speed limit value, or that the vehicle speed limit limits the vehicle speed when the force of gravity pushes the vehicle to move faster down a slope than the vehicle speed limit value? Or does this mean that the vehicle is simply controlled to travel under a certain speed? All the claim says is that the vehicle is “controlled” to travel at a speed smaller than a determined speed. That is in Katanaya. Therefore, in Katanaya, the “maximum vehicle speed value” that “is determined” is Vt. When a vehicle is controlled to travel at a vehicle speed smaller than Vt the vehicle is in “vehicle speed limit” mode, in the language of the present application. When the vehicle is above Vt it is in “normal travel” mode. In Katanaya, the vehicle is controlled to travel at a speed smaller than Vt at certain times. 
The examiner believes that his skepticism about the vehicle speed limit in claim 1 of the present application is justified because it is difficult to tell from the claims and the entire disclosure, what the vehicle speed limit actually does in the system, if it does anything. This brings up the second major teaching of claim 1. This is the part of the claim that recites:
wherein the control unit is configured to be switchable between
(i)_a regenerative braking limit state where the regenerative braking limit is performed, when 
the vehicle speed limit mode is activated and 
the regenerative braking limit is permitted (note that “permitted” is different than “activated,” the word used in claim 2), and 
ii) a regenerative braking limit release state where the regenerative braking limit is released, when 
the vehicle speed limit mode is activated and 
the regenerative braking limit is permitted, and 
wherein the control unit has at least one control pattern that switches between the regenerative braking limit state and the regenerative braking limit release state when a predetermined condition is satisfied.  
What this part of the claim teaches in part is that when regenerative braking limit “is performed” the system the “vehicle speed limit mode is activated”. This relates to the examiner’s earlier comment about Figs. 7 and 8 being broader than claim 1. Even though Figs. 7 and 8 show that the mode does not matter, claim 1 teaches that it does matter. This is not a rejection issue. This is only to say that claim 1 is narrower than the figures. 
This section of claim 1 also recites that when the regenerative braking limit “is released” the vehicle speed limit mode is also “activated”. What this means that that at the instant that the regenerative braking limit “is released” the vehicle speed limit mode is active. But this does not mean that the following cannot be true: as soon as the braking limit has been released, this restriction is no longer imposed on the system. In fact, that is what is shown in Figs. 9 and 10, which are the only ones that show the relationship between the mode and the regeneration state. In both figures, the speed limit mode “is activated” at the immediate moment when the braking limit “is released”, but that mode is then immediately switched to normal travel mode. 
Note here that there is a difference in claim 1 between the words “is performed” and “is released”. The vehicle speed limit is activated when the braking limit “is performed”. This implies a state of the system; that braking limit is constantly performed. Yet the vehicle speed limit is also activated when the braking limit release “is released” which implies an instant in time, a particular time of release. Immediately after the release, the vehicle speed limit is not activated; the normal travel mode is activated. 
This all raises the question: when is the actual speed of the vehicle ever shown to be limited by the vehicle speed limit in the present disclosure? In Figs. 7 and 8, the speed actually declines as the regenerative braking limit state changes. And as has already been discussed, the fact that the regeneration limit has been lifted means the vehicle is in the normal travel mode, according to the teaching of claim 1. In Fig. 9, the accelerator is operated at the very time that the vehicle speed limit changes to normal travel mode and the regenerative braking limit is raised. Does this mean that as soon as an accelerator pedal is pressed, the vehicle speed limit mode is ended? This doesn’t appear to limit the speed of the vehicle. In Fig. 10, the vehicle actually slows down when the vehicle speed limit mode is switched to normal travel mode. Nothing in these figures shows that the vehicle is trying to exceed a speed limit but cannot do so because of a vehicle speed limit is imposed on the system. 
	Overall, it seems to the examiner that the teaching of a vehicle speed limit is essentially synonymous in terms of switching with the regenerative braking value. When the regenerative braking limit value is low, the vehicle is in vehicle speed limit mode. As soon as the regenerative braking limit begins to increase, the vehicle speed limit mode switches to normal travel mode. That seems to mean that the mode and the limit are essentially synonymous and the examiner cannot see what else the vehicle speed limit does. The figures do not show a case in which the vehicle speed limit actually limits speed. 
	For these reasons, the examiner maintains the rejections of the claims rejected in the last detailed action. The applicant may also want to consider Onodera (US2015/0039164 A1) regarding speed limits before amending. Please see rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is the word “unit” in claim 1.
Specifically, the claim recites:
a target speed calculation unit that calculates
a direction calculation unit that calculates
a vehicle speed calculation unit that calculates
a switching unit that switches
a control unit that controls
The units will be understood as follows:
the target speed calculation unit will be interpreted as calculating the target speed. According to the specification, page 5, lines 7-8, “the controller 11 [functions in part] as the target speed calculation unit”. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 
The direction calculation unit will be understood as calculating the direction of the vehicle, such as forward, reverse, and neutral. According to the specification, page 5, line 15 the controller 11 serves as the direction calculation unit. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 
The vehicle speed calculation unit will be understood as calculating vehicle speed. According to the specification, page 6, lines 16-17 “the controller 11 [functions in part] as a vehicle speed calculation unit”. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 
The switching unit will be understood as switching between modes. According to the specification, page 5, lines 19-20 “the controller 11 includes the switching unit 20”. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 
The control unit will be understood as controlling the industrial vehicle. According to the specification, page 4, lines 16-17 that is what the controller 11 does. Since paragraph 0009 teaches that the controller has a processor, memory, storage, and a CPU the unit has sufficient material structure to perform the claimed functions. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katanaya et al. (GB 2 357 200 A).
	Regarding claim 1, Katanaya discloses:
An industrial vehicle (see Fig. 6) that has a normal travel mode where the vehicle is controlled to travel at a vehicle speed corresponding to a target speed and a vehicle speed limit mode where a vehicle speed limit 5value smaller than a maximum vehicle speed value is determined and the vehicle is controlled to travel at a vehicle speed smaller than the vehicle speed limit value, as travel control modes (see Fig. 2 and page 5, middle of the page beginning with “in [a] case where the…”. The “normal travel mode” can be thought of as the region above Vt in Fig. 2 of Katanaya, while the “vehicle speed limit mode” can be thought of as the region below Vt. The speed Vt in Katanaya can be thought of as analogous to “a vehicle speed limit value smaller than a maximum vehicle speed value.” When the vehicle in Katanaya is traveling less than Vt it is being controlled to travel at a vehicle speed smaller than the vehicle speed limit value.), the vehicle comprising: 
an accelerator operation member that instructs the vehicle to 10accelerate according to an operation performed by a driver (see Fig. 6 and the bottom of page 1 for item “9 an accelerator pedal”); 
a target speed calculation unit that calculates the target speed of the vehicle based on an operation amount of the accelerator operation member (see Fig. 3, step S10. See page 17, the sentence beginning with “Fig. 3 shows” which states that the CPU is performing the method shown in the figure.); 
a direction instruction member that instructs the vehicle on a 15travel direction according to an operation performed by the driver (according to the specification of the present application, paragraph 0029, the “direction lever 14” shifts the vehicle from forward, reverse, and neutral. With that in mind, see Katanaya, Fig. 6, and page 14, first paragraph, first full line, for “a direction lever 4” that switches between advancing, retreating, and neutral states); 
a direction calculation unit that calculates an instructed travel direction of the vehicle based on an operation position of the direction instruction member (see Fig. 1, item 23, “PI,” which receives “directional lever” input. See page 14 for PI being a “parallel input part which then inputs data to the CPU.); 
a vehicle speed calculation unit that calculates an actual speed of 20the vehicle (see Fig. 3, step S10); 
a switching unit that switches between permission and prohibition of regenerative braking limit (see Fig. 3, step S10, the output of which switches the vehicle between normal and speed limit modes. See page 17, the sentence beginning with “Fig. 3 shows” which states that the CPU is performing the method shown in the figure.); and 
a control unit that controls traveling of the vehicle (see Fig. 1 for the CPU commanding the motor, item 28), 
wherein the control unit is configured to be switchable between
(i)_a regenerative braking limit state where the regenerative braking limit is performed when 
the vehicle speed limit mode is activated and 
the regenerative braking limit is permitted (note that “permitted” is different than “activated,” the word used in claim 2. With that in mind, for all of (i) see: Katanaya Fig. 2 and page 5 (middle of the page beginning with “in [a] case where the…”) for a case when a vehicle speed is equal to or greater than a predetermined speed, Vt,  regenerative braking is constant, independent of the speed of the forklift. The amount of regenerative braking is limited. At speeds greater than Vt the forklift in Katanaya can be said to be in a “regenerative braking limit state” in the language of the present application.), and 
ii) a regenerative braking limit release state where the regenerative braking limit is released, when 
the vehicle speed limit mode is activated and 
the regenerative braking limit is permitted (for all of (ii) see: see Katanaya, Fig. 2 and page 5, middle of the page beginning with “in [a] case where the…”. When the vehicle speed is less than Vt the limit to the amount of regenerative braking is released. This does not necessarily mean that the regenerative braking amount is unlimited, but that the vehicle is released from the limit set in the speed region above Vt. This is analogous to the present application, which also does not teach an unlimited regenerative braking amount, as is clear from Fig. 7 of the present application, which is similar to Fig. 2 of Katanaya.), and 
wherein the control unit has at least one control pattern that switches between the regenerative braking limit state and the regenerative braking limit release state when a predetermined condition is satisfied (see Katanaya, Fig. 2 and page 5, middle of the page beginning with “in [a] case where the…”. The graphs in Fig. 2 and the equations are a control pattern that defines switching between states.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katanaya in view of Oka (JP2004/215447 A), hereinafter Oka ‘447. 

Regarding claim 3, Katanaya teaches, the industrial vehicle according to claim 1. Yet Katanaya does not appear to explicitly further teach: 
the control pattern is a pattern where, when at least one of: 
(a)_a condition that (in the present application, this condition, when looking at the sub-points, refers to Fig. 9)
the regenerative braking limit state is activated (in the present application, this refers to the top line of Fig. 9 being in the “permission” state.), 
an actual travel direction of the vehicle coincides with the instructed travel direction of the vehicle (in the present application, this refers Fig. 9 where the “direction” is forward (i.e. forward gear) and the actual speed is “forward movement”), and
the target speed is higher than the actual 20speed (in the present application, this refers to Fig. 9 when the accelerator graph goes from “small operation” to “large operation”. At that point the operator wants a higher target speed than the actual speed), 
to thereby make a transition from the vehicle speed limit mode to the normal travel mode or 
(b) a condition that (in the present application, this condition, when looking at the sub-points, refers to Fig. 10)
the regenerative braking limit state is activated (in the present application, this refers to the top line of Fig. 10 being in the “permission” state. When a regenerative braking is limited the regenerative braking limit value is low. That means the amount of regenerative braking can be high.) and
an operation state of the accelerator operation member in which the target speed is lower than the actual speed makes a transition to a non-operation state (in the present application, this refers Fig. 10 when the accelerator goes from small operation to non-operation.), 
to thereby make a transition from the vehicle speed limit mode to the normal travel mode, 
[than, when either of those conditions are met] is satisfied as the predetermined condition, 
a change rate of a regeneration limit value is set to a value smaller than a predetermined value and 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed (note that In Figs. 7 through 10, the top graph always shows that the “regenerative braking limit permission” is always on. This means that while regenerative braking limit may not be activated at any given time, it is permitted to be activated. Yet in Figs. 7 and 8, as seen in the lowest graph of those figures, the slope of the transition between the low limit and high limit of the regeneration state is steeper than in Figs. 9 and 10.)
However, Oka ‘447 teaches:
the control pattern is a pattern where, when at least one of: 
(a)_a condition that (in the present application, this condition, when looking at the sub-points, refers to Fig. 9)
the regenerative braking limit state is activated (in the present application, this refers to the top line of Fig. 10 being in the “permission” state. When a regenerative braking is limited the regenerative braking limit value is low. That means the amount of regenerative braking can be high. With that in mind, see Oka, ‘447, Fig. 5 and paragraphs 0036-0037. If the vehicle is traveling at a high speed, a high amount of regenerative braking is allowed, which is to say that the regenerative braking limit is low) and
an operation state of the accelerator operation member in which the target speed is lower than the actual speed makes a transition to a non-operation state (in the present application, this refers Fig. 10 when the accelerator goes from small operation to non-operation. With that in mind, see Oka ‘447, Fig. 5 and paragraphs 0036-0037. The speed of the vehicle increases due to going downhill, not from demand, or target. That means the target speed is lower than the actual speed. See paragraph 0006 for the disclosure including the case of a foot pedal being in non-operation, or lightly depressed.), 
to thereby make a transition from 25the vehicle speed limit mode to the normal travel mode (see Oka ‘447, Fig. 5 and paragraphs 0036-0037.) or 
(b) a condition that
the regenerative braking limit state is activated and
an operation state of the accelerator operation member in which the target speed is lower than the actual speed makes a transition to a non-operation state, 
to thereby make a transition from the vehicle speed limit mode to the normal travel mode, 
[than, when either of those conditions are met] is satisfied as the predetermined condition, 
a change rate of a regeneration limit value 29FP20-0233-OOUS-TJSis set to a value smaller than a predetermined value (in the present application, this means that the slope of the line at the bottom of Figs. 9 and 10 is less than it is in Figs. 7 and 8. With this in mind, see Oka ‘447, Fig. 5 and paragraphs 0036-0037. The predetermined change rate could be a slope somewhere between the horizontal slope in Fig. 5 and the slope shown in the solid line in Fig. 5. The predetermined slope is not well specified in the present application.) and 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed (see Oka ‘447, Fig. 5 and paragraphs 0036-0037.).  
In summary, the second condition of claim 3 is taught by Oka ‘447. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katanaya, to add the additional features of (a) a condition that the regenerative braking limit state is activated and an operation state of the accelerator operation member in which the target speed is lower than the actual speed makes a transition to a non-operation state to thereby make a transition from 25the vehicle speed limit mode to the normal travel mode is satisfied as the predetermined condition, a change rate of a regeneration limit value 29FP20-0233-OOUS-TJSis set to a value smaller than a predetermined value and switching from the regenerative braking limit state to the regenerative braking limit release state is performed, as taught by Oka ‘447. The motivation for doing so would be to prevent brake wear and replacement cost, as recognized by Oka ‘447 (see paragraph 0005). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katanaya in view of Toya (JP2011/215604 A).

Regarding claim 4, Katanaya teaches the industrial vehicle according to claim 1. Yet Katanaya does not appear to explicitly further teach:
An industrial vehicle 
5wherein the control pattern is a pattern where 
when a condition that the regenerative braking limit is switched from permission to prohibition is satisfied as the predetermined condition, 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed.
However, Toya teaches:
An industrial vehicle 
5wherein the control pattern is a pattern where 
when a condition that the regenerative braking limit is switched from permission to prohibition is satisfied as the predetermined condition (this condition appears to relate to Fig. 6 of the present application, top graph. In the specification of the present application, paragraph 0011, it teaches that this switch from permission to prohibition is based on the accelerator sensor 13 or the direction switch 15. This limitation also relates to S30 of Fig. 5. With that in mind, see Toya, paragraph 0027 for the accelerator device 2 being tilted forward when acceleration is desired. See paragraph 0045 for the “inverse travel command” occurring when regenerative braking occurs.), 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed (In one broad reasonable interpretation of this claim, the claim means that the system goes from having a low regenerative braking limit (i.e. allowing a lot of regenerative braking, such as when going downhill) to having a higher or “limit release” on the amount of regenerative braking (i.e. decreasing the amount of regenerative braking, such as when traveling on flat ground). This occurs when an accelerator or direction switch is changed. With that in mind, see Toya, paragraph 0045. When the vehicle reaches flat ground, the gains clear and everything is reset. Basically, the system goes back to normal driving mode. This relates to the present application that according to paragraph 0025 and Fig. 5, S30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Katanaya, to add the additional features of a control pattern is a pattern where when a condition that the regenerative braking limit is switched from permission to prohibition is satisfied as the predetermined condition, switching from the regenerative braking limit state to the regenerative braking limit release state is performed, as taught by Toya. The motivation for doing so would be to prevent an abrupt driving feeling and improve energy saving, as recognized by Toya (see paragraph 0045 and 0047). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all the other rejections, such as 35 USC 112(a) rejections, can be resolved. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites, along with one broad reasonable interpretation in bold, the following:
The industrial vehicle according to claim 1, wherein 
the control pattern is a pattern where when at least one of 
(a)_a condition that (this condition, when looking at the sub-points, refers to Fig. 7)
the regenerative braking limit state is activated (this refers to the top line of Fig. 7 being in the “permission” state. What Fig. 7 shows at the top is that the "regenerative braking limit permission is on, though that does not necessarily mean that the regenerative braking limit is activated (though it is initially in Fig. 7), but just that it can be activated.) and 
the instructed travel direction is changed (this refers to the second from the top graph of Fig. 7 in which the “direction” member (gear shifter) is shifted from forward to reverse) or
(b) a condition that (this condition, when looking at the sub-points, refers to Fig. 8)
the 10regenerative braking limit state is activated (i.e. the top graph of Fig. 8, which reads “permission”) and 
the actual speed is zero is satisfied as the predetermined condition (the actual speed is zero in Fig. 8 at point A2 according to paragraph 0030 of the spec. What Fig. 8 shows at the top is that the "regenerative braking limit permission is on, though that does not necessarily mean that the regenerative braking limit is activated, but just that it can be activated. The lowest graph shows that the system goes from having a regenerative braking limit to a "regenerative braking limit release state". The cause of this change is that the vehicle reaches zero speed.), 
[than, when either of those conditions are met] a change rate of a regeneration limit value is set to a value larger than a predetermined value (the "change rate" being “larger” as referred to here means that the slope between the two horizontal lines at the bottom of Figs. 7 and 8 (i.e. control pattern 2) is steeper than a predetermined value, as shown in Figs. 9 and 10 and discussed in paragraph 0028.) and 
switching from the regenerative braking limit state to the regenerative braking limit release state is performed (this means that the bottom graph of Figs. 7 and 8 go from the “limit value” to the “limit release value.”).  

The prior art of record, alone or in combination, does not teach all of the limitation of claim 2. 
One close prior art of record is Katanaya et al. (GB 2 357 200 A). Katanaya teaches that if various conditions are met in order to get to S11 in Fig. 3, or, in another embodiment, if the method gets to SS9 in Fig. 4, then the vehicle will adjust the amount of regenerative braking based on the speed of the vehicle. But Katanaya, in contrast to claim 2, does not teach that the change rate of a regeneration limit value will change based on the instructed travel direction change or the actual speed of the vehicle reaching zero. The change rate in Katanaya, in fact, does not change at all before the speed reaches Vt. The change rate is constant in that region. Above Vt, the change rate is zero. Therefore, Katanaya does not read on claim 2 of the present application. 
Another close prior art is Kubotani et al. (US2014/0005869 A1), hereinafter Kubotani ‘869. This disclosure has the same inventor and same assignee, Toyota, as the present application, but was published in 2014. Kubotani ‘869 teaches a very similar industrial vehicle with identical modes of normal travel mode and vehicle speed control mode as the present application. In Kubotani ‘869, paragraph 0021, regenerative braking is allowed in vehicle speed control mode, but otherwise prohibited. Yet Kubotani ‘869, in contrast to claim 2, does not teach that the change rate of a regeneration limit value will change based on the instructed travel direction change or the actual speed of the vehicle reaching zero. The change rate in Kubotani ‘869, in fact, does not change at all. Therefore, for at least these reasons, Katanaya does not read on claim 2 of the present application. 
Another close prior art is Toya (JP2011/215604 A). Toya teaches an electric forklift in which, when a gear is shifted from forward to reverse but the vehicle is still traveling forward, the “plugging torque” of the motor is limited for a time Tc as seen in Fig. 3. Then, after Tc, the plugging torque is gradually raised from, say 30%, to 100%. This way, as explained in paragraph 0030, upon receiving the gear shift, the forklift does not suddenly brake and dump its contents or make the operator uncomfortable. Toya teaches in paragraph 0034 that the “plugging torque is smoothly raised over time.” In paragraph 0036 we learn that the equation that governs this smooth raising involves gain, G2. Then in paragraph 0039 we learn that G2 is the upper limit value of the plugging torque, which can be set to a value such as 30%. It seems, right after time Tc, the period of time when there is a change rate is fixed. Therefore, while the percentage of plugging torque can change, the slope of the change rate is fixed. 
Yet nothing in Toya teaches that the change rate of the torque in the region of Fig. 3 right after Tc is changed based on the instructed travel direction change or the actual speed of the vehicle reaching zero. Even if it could be argued, based paragraph 00045 that when the process is completed gain G2 is returned to its initial value and that could be a some kind of change, that is not a change in the change rate, nor is it making the change rate larger than a predetermined change rate. Nor does Toya teach, as claim 2 does, “switching from the regenerative braking limit state to the regenerative braking limit release state is performed.” Therefore, for at least these reasons, Toya does not teach claim 2 of the present application. 
Another close prior art is Oka (JP2004/215465 A), hereinafter Oka ‘465. Oka ‘465 teaches, in Fig. 7 and paragraphs 0003 and 0050-0051, different slopes of a regenerative braking motor torque are selected based on the difference between the actual speed and the target (or set) speed. This is for a case, as explained in paragraph 0002, in which a forklift is going downhill. Paragraph 0012 teaches that there is a torque map 1 for running on flat road and a torque map 2 for running downhill, or when there is a speed difference between target and actual speeds. A torque map 3 is used when the speed is even higher than a reference speed. Much of the disclosure can be understood by understanding Fig. 7. Fig. 7 has speed on the X-axis and torque on the Y-axis. The dashed line is the normal driving control map. The line closest to the Y-axis is the low speed torque control map, then medium, then high speed torque control map. As explained in paragraphs 0038-0040, when the speed of the vehicle changes, the torque control map associated with that speed is assigned as the torque control map. 
Does this read on the present application? The “a predetermined change rate” in claim 2, it could be that it is something between the change rate of what is shown for the low through high change rate in Fig. 7 of Oka ‘465 and the change rate for normal running, as shown by the dashed line in Fig. 7 of Oka ‘465. 
Yet claim 2 teaches changing the slope based on either of two conditions: either “the instructed travel direction is changed” or, the condition that “the actual speed is zero is satisfied”. Oka ‘465 does not teach this. Oka ‘465 teaches that, when a vehicle is traveling downhill and begins to speed up, regenerative braking can be applied at various speeds. The point for Oka ‘465 is to prevent the brake pads from wearing out by using a different braking source, while the point for the present application in claim 2 is to gradually slow the vehicle if the operator wants to change direction. Therefore, Oka ‘465 does not read on all the limitations of claim 3 of the present application. For at least these reasons, claim 2 is allowable over Oka ‘465. 
Another close prior art is Onodera (US2015/0039164 A1). Onodera teaches a battery-operated forklift that can engage in regenerative braking (see paragraph 0088). As seen in Fig. 5, when the vehicle is in quadrant S2 and S3, the vehicle is in reverse. In quadrant S3 the torque Tc is negative. This means the torque is being applied to the wheels and the vehicle is traveling in the direction of torque application. In S2, however, the vehicle is traveling backward, but the torque is positive, or in the forward direction. This means the regenerative braking is taking place. See paragraph 0084 for more on this. 
Fig. 5 of Onodera does not perfectly match Figs. 7-10 of the present application because the present application graphs regenerative braking over time. Claim 2 of the present application teaches a rate of change of regenerative braking. This can be thought of as the difference between the slope of the line joining the low limit value to the high limit value in the bottom graph of Fig. 8, as compared to the slope of the same line in Fig. 9. 
As discussed in paragraph 0089, Onodera teaches two different torque command values. Onodera also teaches speed limits in at least Fig. 12 and paragraph 0103. However, Onodera does not teach, as the present application’s claim 2 does, a “change rate of a regeneration limit value”. Although Onodera teaches at least two limit values, Onodera does not appear to be interested in the change rate between them. Therefore, Onodera does not read on the present application’s claim 2. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665